                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 G.O.A.T. CLIMB AND CRYO, LLC,                                   )
                                                                 )
                                              Plaintiff,         )    20 C 5644
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 TWIN CITY FIRE INSURANCE COMPANY,                               )
                                                                 )
                                           Defendant.            )

                               MEMORANDUM OPINION AND ORDER

       G.O.A.T. Climb and Cryo, LLC alleges in this diversity suit that Twin City Fire

Insurance Company, its insurer, wrongfully denied coverage for losses it suffered due to

government-ordered shutdowns and contamination by virus particles during the COVID-19

pandemic. Doc. 1. Twin City moves to dismiss under Civil Rule 12(b)(6), arguing that its

policy does not cover G.O.A.T.’s claimed losses. Doc. 15. The motion is granted, though

G.O.A.T. will be given an opportunity to replead.

                                            Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in G.O.A.T.’s opposition brief, so long as those additional facts “are consistent with the

pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013) (internal

quotation marks omitted). The facts are set forth as favorably to G.O.A.T. as those materials




                                                   1
allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the facts at

the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United States,

881 F.3d 529, 531 (7th Cir. 2018).

       G.O.A.T. operates a fitness and recovery studio in Chicago. Doc. 1 at ¶ 1. In March

2020, the Governor of Illinois and the Mayor of Chicago issued orders prohibiting non-essential

activities in light of the COVID-19 pandemic. Doc. 1 at ¶¶ 2, 49. The orders forced the

suspension of G.O.A.T.’s operations. Id. at ¶¶ 2-3, 61.

       An assumption behind the orders was that COVID-19 virus particles were “physically

and impactfully present on the surface of every premises,” including G.O.A.T.’s studio. Id. at

¶ 59. COVID-19 particles also “spread throughout other locations that are in the immediate

vicinity of [G.O.A.T.’s] premises.” Id. at ¶ 72. “COVID-19 has a direct physical impact” on

property where COVID-19 particles are present. Id. at ¶¶ 54, 62.

       G.O.A.T. purchased a business owner’s insurance policy from Twin City for the period

April 1, 2019 to April 1, 2020, and renewed the policy for the period April 1, 2020 to April 1,

2021. Doc. 1 at ¶ 4; Docs. 1-1, 1-2. Because all relevant provisions of the two policies are

identical, the court will cite the 2019-2020 policy, Doc. 1-1, for ease of reference. G.O.A.T.

submitted an insurance claim for the lost business income it suffered during the suspension of its

operations, which Twin City denied. Doc. 1 at ¶¶ 35, 38; Doc. 1-3. The pertinent terms of the

policy are set forth below.

                                            Discussion

       G.O.A.T.’s first set of claims seek a declaratory judgment that the Twin City policy

provides coverage, damages for Twin City’s alleged breach of contract, and a penalty for Twin

City’s alleged vexatious and unreasonable denial of coverage under 215 ILCS 5/155. Doc. 1 at




                                                 2
¶¶ 87-105. In the alternative to those coverage claims, G.O.A.T. seeks under the Illinois

common law of unjust enrichment and the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), 815 ILCS 505/1 et seq., a partial refund of the insurance premiums it

paid to Twin City. Doc. 1 at ¶¶ 106-139.

I.     Coverage Claims

       The meaning of a written contract “is generally a question of law for the court.”

Stampley v. Altom Transp., Inc., 958 F.3d 580, 586 (7th Cir. 2020) (alterations omitted). The

parties agree that the Twin City policy is governed by Illinois law. Doc. 16 at 5; Doc. 26 at 8-9.

       Under Illinois law, an insurance policy, like any contract, “is to be construed as a whole,

giving effect to every provision, if possible, because it must be assumed that every provision was

intended to serve a purpose.” Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 860 N.E.2d 307,

314 (Ill. 2006). “[The court’s] primary function is to ascertain and give effect to the intention of

the parties, as expressed in the policy language.” Founders Ins. Co. v. Munoz, 930 N.E.2d 999,

1003 (Ill. 2010). “Although policy terms that limit an insurer’s liability will be liberally

construed in favor of coverage, this rule of construction only comes into play when the policy is

ambiguous.” Rich v. Principal Life Ins. Co., 875 N.E.2d 1082, 1090 (Ill. 2007) (quoting

Hobbs v. Hartford Ins. Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005)). “While [the court]

will not strain to find an ambiguity where none exists, neither will [it] adopt an interpretation

which rests on gossamer distinctions that the average person, for whom the policy is written,

cannot be expected to understand.” Munoz, 930 N.E.2d at 1004 (internal quotation marks and

citation omitted).

       G.O.A.T. asserts coverage under three provisions of the Twin City policy: the “Business

Income” provision; the “Extra Expense” provision; and the “Civil Authority” provision. Doc. 1

at ¶¶ 28-30; Doc. 1-1 at 33-34, § A.5.o, .p, .q; Doc. 26 at 13-16, 19-20. Twin City contends that


                                                  3
none of those provisions applies, Doc. 16 at 7-11, and adds that even if any does apply, the

policy’s Virus Exclusion defeats coverage, id. at 5-7; Doc. 1-1 at 90-92. The analysis of the

Business Income and Extra Expense provisions differs from the analysis of the Civil Authority

provision, so the court discusses them separately.

       A.      Business Income and Extra Expense Provisions

       The policy’s Business Income and Extra Expense provisions both require a “direct

physical loss of or physical damage to” G.O.A.T.’s property that is “caused by or resulting from

a Covered Cause of Loss,” and provide coverage for certain losses occurring “during the ‘period

of restoration.’” Doc. 1-1 at 33, § A.5.o(1), p(1). “Covered Causes of Loss” is defined as

“RISKS OF DIRECT PHYSICAL LOSS,” except as otherwise excluded or limited by the

policy. Id. at 25, § A.3.

       G.O.A.T. presents two theories for why it suffered a Covered Cause of Loss that resulted

in physical loss of or physical damage to its property. Doc. 1 at ¶ 40. The first, which G.O.A.T.

calls the “Closure Order Basis for Coverage,” id. at ¶ 9, argues that the COVID-19 closure orders

“caused both loss and damage by impairing the function of Plaintiff’s property and dispossessing

Plaintiff of its tangible spaces.” Doc. 26 at 14. The second, which G.O.A.T. calls the “Scientific

Basis for Coverage,” Doc. 1 at ¶ 9, but which the court will call the “COVID-19 particles

theory,” contends that COVID-19 virus particles themselves “have a physical impact” on

G.O.A.T.’s property. Doc. 26 at 15. Neither theory succeeds.

               1.      Closure Orders Theory

       The closure orders theory fails because G.O.A.T.’s loss of use of its facilities due to the

COVID-19 closure orders does not qualify as a “direct physical loss.” As Twin City correctly

argues, Doc. 16 at 7-10, “direct physical loss” requires some sort of change in the physical

condition or location of the covered property, not a mere loss of use of that property.


                                                 4
       True enough, the noun “loss,” standing alone, can refer to “depriv[ation] of … a

possession.” Loss, Oxford English Dictionary (2d ed. 1989) (def. 2a); see also Loss, Webster’s

Third New International Dictionary (1961) (def. 1a) (“the act or fact of losing,” “failure to keep

possession,” “deprivation”). But the noun “loss” in the policy’s Business Income and Extra

Expense provisions is modified by the adjective “physical,” which in context means “tangible,

concrete.” Physical, Oxford English Dictionary (3d ed. updated Mar. 2006) (def. 6); see also

Physical, Black’s Law Dictionary (11th ed. 2019) (def. 2) (“pertaining to real, tangible objects”);

Physical, Webster’s Third New International Dictionary, supra (def. 2b) (“of or relating to

natural or material things as opposed to things mental, moral, spiritual, or imaginary”). So

“physical loss” refers not to any deprivation, but rather to a deprivation caused by a tangible or

concrete change in the condition or location of the thing that is lost.

       The COVID-19 closure orders did not cause such a concrete or tangible “loss of”

G.O.A.T.’s property. See 10A Steven Plitt et al., Couch on Insurance § 148:46 (West 3d ed.

updated Dec. 2020) (“The requirement that the loss be ‘physical,’ given the ordinary definition

of that term, is widely held to exclude alleged losses that are intangible or incorporeal and,

thereby, to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.”) (footnotes omitted). It follows that G.O.A.T. did not suffer the “physical loss”

required for coverage under the Business Income and Extra Expense provisions.

       Another strike against G.O.A.T.’s position is that its interpretation of the Business

Income and Extra Expense provisions is difficult to square with their “period of restoration”

language. As noted, the two provisions cover losses incurred “during the ‘period of

restoration.’” Doc. 1-1 at 33, § A.5.o(1), .p(1). The policy defines the “period of restoration” to




                                                  5
“end[] on the date when: (1) [t]he property at the ‘scheduled premises’ should be repaired, rebuilt

or replaced with reasonable speed and similar quality; [or] (2) [t]he date when your business is

resumed at a new permanent location.” Id. at 47, § G.12.b.

       If there had been a physical alteration to the condition or location of G.O.A.T.’s

property—for example, if a fire destroyed its fitness studio, or if a thief stole its specialized

equipment—one could assess when the “period of restoration” would end, for there would be

something to “repair[], rebuil[d] or replace[].” Ibid. The same cannot be said of the mere loss of

use of G.O.A.T.’s property. Under G.O.A.T.’s theory—that the mere loss of use of property at

its premises, without any physical alteration to its condition or location, is covered—when would

the period of restoration end? That question is unanswerable, for if there has been no physical

alteration to the condition or location of the property, then there would be nothing to “repair[],

rebuil[d] or replace[].” Ibid. Nor is there any reason to expect that, absent physical alteration to

“property at the [insured’s] premises,” the business would resume at “a new permanent

location.” Ibid. The uneasy fit between the “period of restoration” language, which is critical to

the application of the Business Income and Extra Expense provisions, and G.O.A.T.’s reading of

those provisions confirms that the correct reading is the one requiring some physical change in

the condition or location of property at the insured’s premises. Accord Phila. Parking Auth. v.

Fed. Ins. Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005) (“‘Rebuild,’ ‘repair’ and ‘replace’ all

strongly suggest that the damage contemplated by the Policy is physical in nature.”); see also,

e.g., Chief of Staff LLC v. Hiscox Ins. Co., __ F. Supp. 3d __, 2021 WL 1208969, at *3 (N.D. Ill.

Mar. 31, 2021) (Connecticut law) (rejecting an insured’s similar argument for the same reason).

       In its complaint, G.O.A.T. attempts to establish the physical nature of its loss by pointing

to certain tangible changes allegedly mandated by the closure orders: “[a]reas blocked off,




                                                   6
barriers erected, appearances altered, furniture moved, fixtures altered, spaces shuttered, floors

marked, plexiglass mounted.” Doc. 1 at ¶ 44; see also id. at ¶ 3 (listing similar measures).

G.O.A.T. only briefly mentions those tangible changes in opposing dismissal, Doc. 26 at 15, and

thereby forfeits any argument it might have made based on those changes. See Williams v. Bd. of

Educ. of Chicago, 982 F.3d 495, 511 (7th Cir. 2020) (“[P]erfunctory and underdeveloped

arguments, and arguments that are unsupported by pertinent authority, are waived.”).

       In any event, G.O.A.T.’s theory fails, as the alleged tangible changes do not qualify as

physical loss or physical damage, for even assuming that the changes are “physical,” they are

neither physical losses nor physical damage. The studio remains in perfect repair, having

suffered no loss or damage. Accordingly, as other courts have done, the court rejects this

argument. See Crescent Plaza Hotel Owner L.P. v. Zurich Am. Ins. Co., __ F. Supp. 3d __, 2021

WL 633356, at *3 (N.D. Ill. Feb. 18, 2021) (rejecting the argument that “‘repairs’ to the

property, including installing special air filters, plexiglass partitions and protection shields,”

qualify as a physical loss); Zagafen Bala, LLC v. Twin City Fire Ins. Co., __ F. Supp. 3d __,

2021 WL 131657, at *6 (E.D. Pa. Jan. 14, 2021) (“[T]hose changes—erecting Plexiglass barriers

or otherwise enhancing space between patrons—are more accurately characterized as alterations

to the property.”), appeal docketed, No. 21-1516 (3d Cir. Mar. 19, 2021).

       In sum, the Twin City policy’s Business Income and Extra Expense provisions do not

apply where, as here, a government closure order limits access to a business’s premises but does

not detrimentally change the physical condition or location of property at those premises. In so

holding, this court joins the many other courts to have interpreted materially identical provisions

in the same manner. See, e.g., Oral Surgeons, P.C. v. Cincinnati Ins. Co., __ F.4th __, 2021 WL

2753874, at *2 (8th Cir. July 2, 2021) (“The policy here clearly requires direct ‘physical loss’ or




                                                   7
‘physical damage’ to trigger business interruption and extra expense coverage. Accordingly,

there must be some physicality to the loss or damage of property—e.g., a physical alteration,

physical contamination, or physical destruction.”); Berkseth-Rojas v. Aspen Am. Ins. Co., __

F. Supp. 3d __, 2021 WL 101479, at *5 (N.D. Tex. Jan. 12, 2021) (“[D]irect physical loss or

damage requires something more than mere loss of use or function.”); Henry’s La. Grill, Inc. v.

Allied Ins. Co. of Am., 495 F. Supp. 3d 1289, 1296, (N.D. Ga. 2020) (“[T]he contract language

[at] issue here is not ambiguous, and because the Governor’s Executive Order did not create a

‘direct physical loss of’ the Plaintiffs’ [premises], the Business Income provision does not apply

to the Plaintiffs’ claims.”), remanded on other grounds, 2021 WL 1851381 (11th Cir. Apr. 8,

2021); Mark’s Engine Co. No. 28 Rest., LLC v. Travelers Indem. Co. of Conn., 492 F. Supp. 3d

1051, 1055 (C.D. Cal. 2020) (“[L]osses from inability to use property do not amount to ‘direct

physical loss of or damage to property’ within the ordinary and popular meaning of that phrase.

Physical loss or damage occurs only when property undergoes a distinct, demonstrable, physical

alteration.”) (some internal quotation marks omitted), appeal docketed sub nom. Marks Engine

Co. No. 28 Rest., LLC v. Travelers Prop. Cas. Co. of Am., No. 20-56031 (9th Cir. Oct. 6, 2020);

see also Uncork & Create LLC v. Cincinnati Ins. Co., 498 F. Supp. 3d 878, 882-83 (S.D. W. Va.

2020) (“The majority of courts to address the issue … have found that COVID-19 and

governmental orders closing businesses to slow the spread of the virus do not cause physical

damage or physical loss to insured property.”).

       The court acknowledges that several district court decisions have interpreted similar

insurance policy provisions to cover, or at least to possibly cover, losses due to government-

imposed COVID-19 closure orders. See, e.g., Derek Scott Williams PLLC v. Cincinnati Ins. Co.,

2021 WL 767617, at *3-5 (N.D. Ill. Feb. 28, 2021); In re Soc’y Ins. Co. COVID-19 Bus.




                                                  8
Interruption Prot. Ins. Litig., __ F. Supp. 3d __, 2021 WL 679109, at *8-10 (N.D. Ill. Feb. 22,

2021); Studio 417, Inc. v. Cincinnati Ins. Co., 478 F. Supp. 3d 794, 800-03 (W.D. Mo. 2020).

But disagreement among courts regarding the interpretation of a policy provision does not, by

itself, render the provision ambiguous. See Erie Ins. Grp. v. Sear Corp., 102 F.3d 889, 894 (7th

Cir. 1996) (rejecting the argument that an insurance policy term was ambiguous “on the basis of

conflicting case law” interpreting the term); TMW Enters. v. Fed. Ins. Co., 619 F.3d 574, 580

(6th Cir. 2010) (Sutton, J.) (“[A] disagreement among three judges about whether a contractual

provision is ambiguous does not establish that it is ambiguous … .”); City of Austin v. Decker

Coal Co., 701 F.2d 420, 426 n.17 (5th Cir. 1983) (“[T]he fact that courts may disagree as to the

import of a contract term does not, by that fact alone, mean that it is ambiguous.”); Cont’l Ins.

Co. v. Bones, 596 N.W.2d 552, 556-58 (Iowa 1999) (holding a policy provision to be

unambiguous even though other courts had interpreted similar language differently). Those

other decisions therefore do not preclude rejecting G.O.A.T.’s closure orders theory on a

Rule 12(b)(6) motion.

               2.       COVID-19 Particles Theory

       G.O.A.T.’s second theory, upon which it places the most emphasis in opposing dismissal,

is that COVID-19 particles were physically present at its property and inflicted physical damage

on that property. Doc. 1 at ¶¶ 50-65; Doc. 26 at 15-16. G.O.A.T. analogizes COVID-19

particles to asbestos fibers, noting that the Supreme Court of Illinois held in United States

Fidelity & Guaranty Co. v. Wilkin Insulation Co., 578 N.E.2d 926, 931-32 (Ill. 1991), that

asbestos fibers inflict “physical injury to tangible property.” Doc. 26 at 16. Many decisions

have rejected the analogy between COVID-19 particles and asbestos, reasoning that any damage

inflicted by COVID-19 is temporary rather than permanent. See, e.g., Kim-Chee LLC v. Phila.




                                                 9
Indemnity Ins. Co., __ F. Supp. 3d __, 2021 WL 1600831, at *5-6 (W.D.N.Y. Apr. 23, 2021)

(citing Wilkin, but distinguishing “contamination by a persistent chemical or biological agent”

from “contamination that is temporary”); Am. Food Sys., Inc., 2021 WL 1131640, at *4

(“COVID-19 is imperceptible; it does not endure beyond a brief passage of time or a proper

cleaning, let alone render the property permanently uninhabitable or unusable.”); Unmasked

Mgmt., Inc. v. Century-Nat’l Ins. Co., __ F. Supp. 3d __, 2021 WL 242979, at *6 (S.D. Cal.

Jan. 22, 2021) (“[D]isinfectant and other cleaning methods can be used to remove or lessen the

virus from surfaces.”), appeal docketed, No. 21-55090 (9th Cir. Feb. 5, 2021). But the court will

assume without deciding that the presence of COVID-19 particles at G.O.A.T’s property caused

“physical damage” within the meaning of that term in the Business Income and Extra Expense

provisions, as those provisions do not provide coverage even under that assumption.

       The reason is plain: G.O.A.T.’s allegation that COVID-19 particles were the cause of

physical damage to its property necessarily brings its insurance claim within the policy’s Virus

Exclusion. As noted, the Business Income and Extra Expense provisions require that the

physical damage be “caused by or resulting from a Covered Cause of Loss.” Doc. 1-1 at 33,

§ A.5.o, .p. The definition of “Covered Cause of Loss” specifically carves out anything

“Excluded in Section B., EXCLUSIONS.” Id. at 25, § A.3.a. One such exclusion is the Virus

Exclusion, which states that Twin City “will not pay for loss or damage caused directly or

indirectly by … [p]resence, growth, proliferation, spread or any activity of … virus.” Id. at 90

(emphasis added). Under the Virus Exclusion’s plain and obvious meaning, virus particles

cannot be a Covered Cause of Loss for purposes of the Business Income and Extra Expense

provisions. So G.O.A.T. finds itself in a bind: It seeks to construe COVID-19 particles as the




                                                10
Covered Cause of Loss because their tangible nature suggests the presence of “physical

damage,” but doing so necessarily triggers the Virus Exclusion.

          In attempting to avoid the Virus Exclusion, G.O.A.T. argues that “[i]ts operations were

shut down solely because of the Closure Orders, not because anyone on its property suffered an

infection that then shut down operations.” Doc. 26 at 9; see also id. at 11 (“Here, the risk of loss

began with the Closure Orders … and set in motion an unbroken chain of events that led to

Plaintiff’s harm. Virus on the property did not come into play.”). But those avowals flatly

contradict the key premise of G.O.A.T.’s COVID-19 particles theory—that the virus itself, as a

“dangerous physical substance” that “can linger in the air or on surfaces,” caused G.O.A.T.’s

losses. Doc. 1 at ¶ 51. The Virus Exclusion rules out that theory by removing COVID-19

particles from the definition of “Covered Cause of Loss.”

          The policy does include a “Limited Coverage for ‘Fungi’, Wet Rot, Dry Rot, Bacteria

and Virus,” which effectively serves as an exception to the Virus Exclusion. Id. at 90-91, § B;

see also id. at 90, § A.2.i (providing that the Virus Exclusion does not apply “[t]o the extent that

coverage is provided in the … Limited Coverage for ‘Fungi’, Wet Rot, Dry Rot, Bacteria and

Virus”). But G.O.A.T. does not argue that it can benefit from that provision, and for good

reason.

          The Limited Coverage provision applies only if the virus is “the result of” a “‘specified

cause of loss’ other than fire or lightning” or “the result of” an “[e]quipment [b]reakdown.” Id.

at 91, § B.1.a. There is no alleged “[e]quipment [b]reakdown” here. As for “‘specified cause of

loss’ other than fire or lightning,” the policy defines “specified cause of loss” as: “Fire; lightning;

explosion, windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism;

leakage from fire extinguishing equipment; sinkhole collapse; volcanic action; falling objects;




                                                  11
weight of snow, ice or sleet; [and] water damage.” Id. at 48, § G.19. G.O.A.T. does not claim

that any of those specified causes occurred here, and the court cannot imagine how any could

have. See, e.g., Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., 488 F. Supp. 3d 904, 910

(N.D. Cal. 2020) (“[Having failed to] allege[] that the virus was caused by any of the specified

causes of loss … Plaintiffs have failed to meet their burden in showing that the business losses

are covered under the Policy’s Limited Virus exception to the Virus Exclusion.”). It follows that

the Limited Coverage provision does not apply.

       B.      Civil Authority Provision

       The policy’s Civil Authority provision provides for the reimbursement of income lost

“when access to your ‘scheduled premises’ is specifically prohibited as the direct result of a

Covered Cause of Loss to property in the immediate area of your ‘scheduled premises.’”

Doc. 1-1 at 34, § A.5.q(1) (emphasis added). The provision thus applies only when: (1) there is a

“Covered Cause of Loss to property in the immediate area” of G.O.A.T.’s studio; (2) some

government action prohibits “access to” that facility; and (3) the government action is taken “as

the direct result of” the nearby Covered Cause of Loss.

       To support its view that the provision applies here, G.O.A.T. argues that “COVID-19 was

coursing through the population and at property that surrounds Plaintiff’s business.” Doc. 26 at

20; see also Doc. 1 at ¶¶ 70-71 (alleging that G.O.A.T.’s studio is close to a hospital “where

persons suffering … from COVID-19 were located”). G.O.A.T.’s argument rests on the premise

that COVID-19 itself was the Covered Cause of Loss that occurred in the immediate area,

leading to the closure orders. The fatal problem with that argument is that, as explained above,

while COVID-19 particles may cause physical damage, they are not a Covered Cause of Loss

due to the Virus Exclusion. Doc. 1-1 at 90. Like the Business Income and Extra Expense




                                                12
provisions, the Civil Authority provision requires a Covered Cause of Loss, which physical virus

is not.

          C.     Section 155 Claim

          Because G.O.A.T.’s claims for coverage under the Twin City policy fail, its claim under

215 ILCS 5/155 fails as well. “[S]ection 155 provides an ‘an extracontractual remedy to policy-

holders whose insurer’s refusal to recognize liability and pay a claim under a policy is vexatious

and unreasonable.” Phillips, 714 F.3d at 1023 (quoting Cramer v. Ins. Exch. Agency, 675 N.E.2d

897, 900 (Ill. 1996)). There is no liability under § 155 for vexatiously denying coverage if the

insured was not entitled to coverage in the first place. See Harper v. Vigilant Ins. Co., 433 F.3d

521, 530 n.14 (7th Cir. 2005) (“[B]ecause we have found that … [the insurer] owed no duty to

defend John … we need not analyze [the] claim that [the insurer] violated [215 ILCS 5/155], as

an essential element of that claim is that [the insurer] had a duty to defend John.”); Rhone v. First

Am. Title Ins. Co., 928 N.E.2d 1185, 1196 (Ill. App. 2010) (“Where the policy is not triggered,

there can be no finding that the insurer acted vexatiously and unreasonably in denying the

claim.”).

II.       Premium Refund Claims

          As noted, G.O.A.T. also brings unjust enrichment and ICFA claims for partial

reimbursement of its insurance premiums. Doc. 1 at ¶¶ 106-139. Those claims allege that,

because G.O.A.T.’s premiums were calculated based on its pre-pandemic business income, Twin

City gained an improper windfall when G.O.A.T.’s income and the corresponding insured risk

fell during the pandemic. Id. at ¶¶ 110-111.

          A.     ICFA Claim

          The ICFA “is a regulatory and remedial statute intended to protect consumers, borrowers,

and business persons against fraud, unfair methods of competition, and other unfair and


                                                 13
deceptive business practices.” Cohen v. Am. Sec. Ins. Co., 735 F.3d 601, 608 (7th Cir. 2013)

(quoting Robinson v. Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002)). The ICFA

prohibits “unfair or deceptive acts or practices.” 815 ILCS 505/2. “These are separate

categories; deceptive conduct is distinct from unfair conduct.” Vanzant v. Hill’s Pet Nutrition,

Inc., 934 F.3d 730, 738 (7th Cir. 2019). The complaint alleges both deception and unfairness

claims. Doc. 1 at ¶¶ 133-134, 137.

               1.     Deceptive Conduct

       An ICFA deception claim alleges fraudulent conduct, and therefore “the sufficiency of

[the] complaint is analyzed under the heightened pleading standard set forth in Federal Rule of

Civil Procedure 9(b).” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir.

2014). “Rule 9(b) requires a pleading to ‘state with particularity the circumstances constituting

fraud.’” Ibid. (quoting Fed. R. Civ. P. 9(b)). “Specifically, the complaint must identify the

‘who, what, when, where, and how’ of the alleged fraud.” Vanzant, 934 F.3d at 738 (quoting

Camasta, 761 F.3d at 736).

       G.O.A.T.’s complaint alleges that Twin City “misrepresented and omitted facts regarding

the premium charged (at a full and undiscounted / unrebated rate) and the commensurate risk

actually taken on and the coverage actually afforded (including but not limited to that [Twin

City] would not pay for business interruption losses for businesses whose income was already

interrupted or reduced by Closure Orders).” Doc. 1 at ¶ 134. The complaint also alleges that a

Twin City slogan—“When It Comes to Small Business Insurance, We’ve Got Your Back”—was

disingenuous in light of the denials of coverage for G.O.A.T. and other insureds. Id. at ¶ 33-34.

In opposing dismissal, G.O.A.T. adds that it was fraudulent for Twin City to not reduce the

premium when G.O.A.T. renewed its policy on April 1, 2020. Doc. 26 at 23-24.




                                                14
       These allegations are inadequate under Rule 9(b). To the extent that G.O.A.T. alleges

that some promise within the insurance contract itself went unfulfilled, the claim lacks merit

because “an allegation of breach of contract” cannot be “dressed up in [ICFA] clothing.” Phila.

Indem. Ins. Co. v. Chi. Title Ins. Co., 771 F.3d 391, 402 (7th Cir. 2014); see also Avery v. State

Farm Mut. Auto. Ins. Co., 835 N.E.2d 801, 844 (Ill. 2005) (“[T]he [ICFA] was not intended to

apply to every contract dispute or to supplement every breach of contract claim with a redundant

remedy. We believe that a ‘deceptive act or practice’ involves more than the mere fact that a

defendant promised something and then failed to do it.”) (citations omitted); M&E Bakery

Holdings, LLC v. Westfield Nat’l Ins. Co., 2021 WL 1837393, at *6 (N.D. Ill. May 7, 2021)

(dismissing an identical ICFA claim because the plaintiffs “cite[d] no misrepresentations

unconnected with the policies themselves”).

       Viewed in the light most favorable to G.O.A.T., the complaint alleges a false extra-

contractual promise by Twin City to rebate premiums should G.O.A.T.’s income fall during the

policy period. But G.O.A.T. provides no specifics on when or how that promise was given, as

required by Rule 9(b). The ICFA deception claim therefore fails. See Rocha v. Rudd, 826 F.3d

905, 911 (7th Cir. 2016) (“For each of his allegations, Rocha fails to provide the specific names,

dates [or] times … of the misrepresentations or omissions that give rise to the alleged fraud.”);

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir. 2013) (affirming dismissal of

fraud claim where the plaintiff failed “to conduct a precomplaint investigation in sufficient depth

to assure that the charge of fraud is responsible and supported”).

               2.      Unfair Conduct

       “Unfairness under the ICFA depends on three factors: ‘(1) whether the practice offends

public policy; (2) whether it is immoral, unethical, oppressive, or unscrupulous; [or] (3) whether




                                                15
it causes substantial injury to consumers.’” Newman v. Metro. Life Ins. Co., 885 F.3d 992, 1002

(7th Cir. 2018) (quoting Robinson, 775 N.E.2d at 961). “All three criteria do not need to be

satisfied to support a finding of unfairness. A practice may be unfair because of the degree to

which it meets one of the criteria or because to a lesser extent it meets all three.” Robinson, 775

N.E.2d at 961; see also Newman, 885 F.3d at 1002 (“A significant showing that any of the three

factors is met is enough; so too are facts that, to a lesser degree, satisfy all three.”). Determining

whether a practice is unfair under the ICFA requires “a case-by-case analysis.” Siegel v. Shell

Oil Co., 612 F.3d 932, 935 (7th Cir. 2010).

       That said, settled law holds that “charging an unconscionably high price generally is

insufficient to establish a claim for unfairness.” Ibid.; see also Horist v. Sudler & Co., 941 F.3d

274, 281 (7th Cir. 2019) (same); Toulon v. Cont’l Cas. Co., 877 F.3d 725, 741 (7th Cir. 2017)

(same); Batson v. Live Nation Ent., Inc., 746 F.3d 827, 833 (7th Cir. 2014) (same); Robinson,

775 N.E.2d at 961 (same). The rationale for that principle is that, unless there is some allegation

of “oppressiveness and lack of meaningful choice,” the plaintiff “could have gone elsewhere” to

purchase the good or service in question if the defendant charged an unfairly high price. Cohen,

735 F.3d at 610 (quoting Robinson, 775 N.E.2d at 962). For instance, in Toulon, the plaintiff

claimed that it was unfair for a long-term care insurance company to raise premiums ten years

after she first purchased insurance, 877 F.3d at 730, even though the policy explicitly allowed

premiums to increase after ten years, id. at 731. As the Seventh Circuit explained, that set of

facts failed to state an ICFA unfairness claim because, “i[f] [the plaintiff] did not want to buy the

Policy, she could have looked elsewhere to determine if other companies were selling long-term

care policies that did not have rates that could be raised in the future.” Id. at 741.




                                                  16
       Given Toulon and other like precedents, and on the facts alleged in the complaint, it is

difficult to see how the premium that Twin City charged and that G.O.A.T. freely paid could be

“unfair” under the ICFA. General precepts of insurance law bolster this conclusion. Every

insurance contract is a gamble for both parties. See Bartholomew v. Appalachian Ins. Co., 655

F.2d 27, 29 (1st Cir. 1981) (“The concept of insurance is that the parties, in effect, wager against

the occurrence or non-occurrence of a specified event … .”). The insurer takes on the risk that

the covered loss might occur, gambling that it will not. The insured pays a premium for that

transfer of risk, gambling that the loss will occur and justify the premium paid. See 1 Jeffrey E.

Thomas et al., New Appleman on Insurance § 1.03 (LexisNexis updated 2021) (“[W]hen an

individual faces a risk that he wishes to transfer and which cannot be managed in another way,

the individual will pay a premium to another party—the insurer—to assume the risk and

reimburse the individual for any loss suffered to the covered interest.”). It is fundamental, then,

that an insured is not entitled to a refund of premiums it paid simply because it suffered no losses

or only uncovered losses during the policy period. See 5 Couch on Insurance § 79:7 (“[A]n

insured may not have any part of his or her premium returned once the risk attaches, even if it

eventually turns out that the premium was in part unearned.”) (citing Euclid Nat’l Bank v. Fed.

Home Loan Bank Bd., 396 F.2d 950, 951 (6th Cir. 1968)).

       In the end, G.O.A.T. complains that it agreed to pay a certain premium, but that its

payment of that premium turned out to be a bad deal when its income fell during the pandemic.

There is no allegation that Twin City coerced G.O.A.T. to buy the policy or to renew it on

April 1, 2020. G.O.A.T. could have sought out a business owner’s policy with a lower premium,

or a policy that covered losses stemming from a global pandemic. See Commonwealth Ins. Co.

v. Stone Container Corp., 351 F.3d 774, 780 (7th Cir. 2003) (“Insured parties have the burden of




                                                 17
knowing the contents of their insurance policies.”). An insurance contract cannot be called

unfair under the ICFA simply because the purchase proved in hindsight to be a losing bet. See

Mashallah, Inc. v. W. Bend Mut. Ins. Co., 2021 WL 679227, at *6 (N.D. Ill. Feb. 22, 2021)

(rejecting a materially identical claim, reasoning that “it is not unfair to hold a party to the terms

of the contract they signed”), appeal docketed, No. 21-1507 (7th Cir. Mar. 23, 2021).

       B.      Unjust Enrichment Claim

       G.O.A.T.’s unjust enrichment claim fails because “[u]njust enrichment is not a separate

cause of action under Illinois law.” Horist, 941 F.3d at 281. Instead, it is “a condition brought

about by fraud or other unlawful conduct”—here, the alleged violations of the ICFA. Vanzant,

934 F.3d at 740 (citing Toulon, 877 F.3d at 741). “[I]f an unjust enrichment claim rests on the

same improper conduct alleged in another claim, then the unjust enrichment claim will be tied to

this related claim—and, of course, unjust enrichment will stand or fall with the related claim.”

Cleary v. Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011). G.O.A.T. is entitled to no relief

under the ICFA, so its unjust enrichment claim is dismissed as well.

                                             Conclusion

       Twin City’s motion to dismiss is granted. Although it is difficult to imagine how

G.O.A.T. might cure the deficiencies in its complaint, it will be given one chance to replead. See

Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519 (7th Cir.

2015) (“Ordinarily, … a plaintiff whose original complaint has been dismissed under Rule

12(b)(6) should be given at least one opportunity to try to amend … .”). The complaint is

dismissed without prejudice, and G.O.A.T. has until July 29, 2021, to file an amended complaint.




                                                  18
If G.O.A.T. does not do so, the dismissal will convert automatically to a with-prejudice dismissal

and judgment will be entered.



July 8, 2021                                        ____________________________________
                                                          United States District Judge




                                               19
